        Case 3:17-cr-00622-W Document 16 Filed 10/30/19 PageID.34 Page 1 of 2




     ROBERT S. BREWER, JR.
1    United States Attorney
     CAROLINE P. HAN
2    SHANE P. HARRIGAN
     California Bar No. 250301/115757
3    Assistant U.S. Attorney
     Federal Office Building
4    880 Front Street, Room 6293
     San Diego, CA 92101-8893
5    Tel.: (619) 546-6968/6981
     Email: caroline.han@usdoj.gov
6
     Attorneys for United States of America
7
                               UNITED STATES DISTRICT COURT
8
                             SOUTHERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA   )               No. 17CR622-W
10                              )
                                )
11    v.                        )
                                )
12                              )
     ABDULLAHI AHMED ABDULLAHI, )
13                              )
                                )
14         Defendant.           )               JOINT MOTION TO CONTINUE
                                )               MOTION HEARING
15                              )
                                )               Date: December 9, 2019
16                              )               Time: 9:00 a.m.
17
18         COMES NOW the plaintiff, the UNITED STATES OF AMERICA, by and through
19   its counsel, ROBERT S. BREWER, JR., United States Attorney, CAROLINE P. HAN and
20   SHANE P. HARRIGAN, Assistant United States Attorneys, and hereby files the Parties’
21   Joint Motion to Continue Motion Hearing.
22         The parties further move to exclude time under the Speedy Trial Act pursuant to 18
23   U.S.C. § 3161(h)(7)(A) from November 4, 2019 to December 9, 2019. In support, the
24   parties submit as follows:
25         1.     On March 9, 2017, a federal grand jury returned an indictment charging
26   Defendant Abdullahi Abdullahi (“Defendant”) with conspiring to provide, and providing,
27   material support to terrorists.
28
                                                 1
        Case 3:17-cr-00622-W Document 16 Filed 10/30/19 PageID.35 Page 2 of 2




1          2.     On October 24, 2019, Defendant was extradited to the United States from
2    Canada and made his initial appearance in magistrate court the following day.
3          3.     Defendant’s indictment stems from a multi-year international terrorism
4    investigation into several individuals who conspired to provide material support to
5    terrorists fighting the Bashar al-Assad regime in Syria by providing personnel and money.
6    The discovery is voluminous, consisting of thousands of pages of reports, data and records
7    obtained from internet service providers, and other subpoenaed documents. The United
8    States expects to provide the first batch of discovery the week of November 4th.
9          4.     Counsel for defendant, Marc Carlos, is currently engaged in state court in a
10   trial that will likely not conclude until December.
11         5.     The parties seek a continuance of the motion hearing to allow sufficient time
12   for the United States to provide discovery and defense counsel to review the discovery and
13   determine what motions may need to be filed. The parties have exercised due diligence.
14         7.     Counsel for defendant has informed the United States that the defendant does
15   not oppose the motion to continue. Defendant is currently in custody.
16         8.     The parties therefore move to exclude time under the Speedy Trial Act from
17   November 4, 2019 to December 9, 2019 pursuant to 18 U.S.C. § 3161(h)(7)(A).
18
19   DATED: October 30, 2019                       ROBERT S. BREWER, JR.
                                                   United States Attorney
20
21                                                 s/ Caroline P. Han
22                                                 CAROLINE P. HAN
                                                   SHANE P. HARRIGAN
23                                                 Assistant United States Attorneys
24
                                                   s/ Marc X. Carlos (w/authorization)
25                                                 MARC X. CARLOS
26                                                 Counsel for Defendant
27
28
                                                  2
